19-10747-shl       Doc 93      Filed 05/31/19       Entered 05/31/19 15:03:25        Main Document
                                                   Pg 1 of 4


FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, NY 10019
Telephone: (646) 927-5500
Facsimile: (646) 927-5599
Alison D. Bauer
William F. Gray, Jr.

Proposed Attorneys for Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x Chapter 11

In re:

JEFFREY LEW LIDDLE,
                                                               Case No. 19-10747 (shl)
                               Debtor.
---------------------------------------------------------- x

                  NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR
                      THE HEARING ON JUNE 4, 2019 AT 10:00 A.M.

Time and Date of Hearing:         June 4, 2019 at 10:00 a.m. (EDT)

 Location of Hearing:              United States Bankruptcy Court for the Southern District of New
                                   York, before the Honorable Sean H. Lane, United States
                                   Bankruptcy Judge, Room 701, One Bowling Green, New York, NY
                                   10004-1408

          PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on
 June 4, 2019 at 10:00 a.m. (EDT) is set forth below. Copies of each pleading identified below
 can be viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov,
 or (ii) contacting the Office of the Clerk of Court at One Bowling Green, New York, New York
 10004. Note that a PACER password is required to access documents on the Court’s website.




                                                       1
B4997595.2
19-10747-shl      Doc 93    Filed 05/31/19    Entered 05/31/19 15:03:25      Main Document
                                             Pg 2 of 4




                                           AGENDA

A. CASE CONFERENCE

    1. 341 Meeting of Creditors

    2. Cash Collateral – Issues & Amended Budget

        Related Documents:

                 i.   Debtors’ Motion For Entry Of Interim And Final Orders (I) Authorizing The
                      Debtors To Use Cash Collateral, (II) Scheduling A Final Hearing And (III)
                      Granting Related Relief [ECF No. 37]

                ii.   Debtor’s Ex-Parte Motion for an Order Shortening Notice Period for
                      Hearing on Debtor’s Motion Under 11 U.S.C. §§ 105, 542 and 543
                      Directing Escrow Agent or Custodian to Turnover Property [ECF No. 13]

               iii.   Motion Under 11 U.S.C. §§ 105, 542 and 543 for Turnover of Property by
                      Escrow Agent or Custodian [ECF No. 14]

               iv.    Order Granting Debtor’s Ex-Parte Motion for an Order Shortening Notice
                      Period for Hearing on Debtor’s Motion Under 11 U.S.C. § 543 Directing
                      Escrow Agent or Custodian to Turnover Property (“Turnover Motion”) ECF
                      No. 16]

                v.    White & Wolnerman Statement in Support of Turnover Motion [ECF Nos.
                      18 & 19]

               vi.    Response by Counsel Financial II LLC to Debtor’s Motion (i) Under 11
                      U.S.C. §§ 105, 542 and 543 for Turnover of Property by Escrow Agent or
                      Custodian; and (ii) Under 11 U.S.C. § 363 for Use of Cash Collateral [ECF
                      Nos. 23 & 24]

             vii.     Order Signed On 4/1/2019, Granting Debtor's Motion For An Order
                      Directing Custodian To Turnover Property And For An Interim Order
                      Authorizing The Debtor To Pay Rent Expenses And Granting Related Relief
                      [ECF No. 27]

             viii.    Letter Motion to Allow Payment of Employee Wages filed by William F.
                      Gray on behalf of Jeffrey Lew Liddle [ECF No. 28]

               ix.    Order Signed On 4/2/2019, Granting Motion To Allow Payment Of
                      Employee Wages [ECF No. 29]


                                                2
B4997595.2
19-10747-shl       Doc 93      Filed 05/31/19    Entered 05/31/19 15:03:25        Main Document
                                                Pg 3 of 4



                  x.    Debtor’s Ex-Parte Motion For An Order Shortening Notice Period For
                        Hearing On Debtor’s Motion For Entry Of Interim And Final Orders (I)
                        Authorizing The Debtors To Use Cash Collateral, (II) Scheduling A Final
                        Hearing And (III) Granting Related Relief [ECF No. 38]

               xi.      Letter to Hon. Sean Lane dated 4/9/19 from David H. Wander on behalf of
                        Counsel Financial II, LLC [ECF No. 40]

             xii.       Order Granting Debtor’s Ex-Parte Motion For An Order Shortening Notice
                        Period For Hearing On Debtor’s Motion Debtors’ Motion For Entry Of
                        Interim And Final Orders (I) Authorizing The Debtors To Use Cash
                        Collateral, (II) Scheduling A Final Hearing And (III) Granting Related
                        Relief [ECF No. 42]

             xiii.      Objection by Counsel Financial II LLC to Debtor’s Second Cash Collateral
                        Motion [ECF No. 47]

             xiv.       Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 (I)
                        Authorizing the Debtors to Use Cash Collateral, (II) Granting Adequate
                        Protection to the Secured Parties, (III) Scheduling a Final Hearing and (IV)
                        Granting Related Relief [ECF No. 52]

              xv.       Memorandum of Law by Counsel Financial II LLC in Support of its
                        Perfected Security Interest in and Lien on Cash Collateral [ECF No. 74]

             xvi.       Debtor’s Response and Memorandum of Law in Opposition to Counsel
                        Financial II LLC’s Claim of a Perfected Security Interest in and Lien on
                        Certain Cash Collateral [ECF No. 84]

    3. Update on Tara Liddle Adversary Proceeding No. 19-01147

    4. Discovery regarding Rule 2004 motions

    5. Request for Omnibus Hearing Dates for July and August 2019

B. CONTESTED MATTERS

     1. Motion Pursuant to 11 U.S.C. § 105 to Extend the Automatic Stay Under 11 U.S.C. §
        362 to Liddle & Robinson LLP and for Related Relief [ECF No. 35]

        a.        Related Documents:

             i.        Debtor’s Ex-Parte Motion for an Order Shortening Notice Period for Hearing
                       on Debtor’s Motion Pursuant to 11 U.S.C. § 105 to Extend the Automatic Stay
                       Under 11 U.S.C. § 362 to Liddle & Robinson LLP and for Related Relief
                       [ECF No. 39]

                                                   3
B4997595.2
19-10747-shl         Doc 93    Filed 05/31/19    Entered 05/31/19 15:03:25      Main Document
                                                Pg 4 of 4


              ii.      Letter to Hon. Sean Lane dated 4/9/19 from David H. Wander on behalf of
                       Counsel Financial II, LLC [ECF No. 40]

             iii.      Order Granting Debtor’s Ex-Parte Motion for an Order Shortening Notice
                       Period for Hearing on Debtor’s Motion Pursuant to 11 U.S.C. § 105 to Extend
                       the Automatic Stay Under 11 U.S.C. § 362 to Liddle & Robinson LLP and for
                       Related Relief [ECF No. 41]

             iv.       Objection to Motion Pursuant to 11 U.S.C. § 105 to Extend the Automatic
                       Stay Under 11 U.S.C. § 362 to Liddle & Robinson LLP and for Related Relief
                       [ECF No. 46]

              v.       Interim Order Pursuant to 11 U.S.C. § 105 to Extend the Automatic Stay
                       Under 11 U.S.C. § 362 to Liddle & Robinson LP and for Related Relief ECF
                       No. 50]

             vi.       Second Interim Order Pursuant to 11 U.S.C. § 105 to Extend the Automatic
                       Stay Under 11 U.S.C. § 362 to Liddle & Robinson LP and for Related Relief
                       [ECF No. 71]

             vii.      Proposed Third Interim Order Pursuant to Motion Pursuant to 11 U.S.C. § 105
                       to Extend the Automatic Stay Under 11 U.S.C. § 362 to Liddle & Robinson
                       LLP and for Related Relief [ECF No. 92]

        b.     Status: Going forward on an interim basis, with final hearing to be determined.

     2. VW Credit, Inc’s Motion for Relief from Automatic Stay Pursuant to 11 U.S.C. Section
        362(d)(1) & (2) [ECF No. 77]

        a.          Status: Debtor has requested an adjournment from VW Credit and received no
                    request. Debtor requests adjournment until next omnibus hearing.

 Dated: May 31, 2019                                     FOLEY HOAG LLP
        New York, New York
                                                         /s/ Alison D. Bauer
                                                         Alison D. Bauer
                                                         William F. Gray, Jr.
                                                         1301 Avenue of the Americas, 25th Floor
                                                         New York, New York 10019
                                                         Tel: 646.927.5500
                                                         Fax: 646.927.5599
                                                         abauer@foleyhoag.com
                                                         wgray@foleyhoag.com
                                                         Proposed Attorneys for Debtor and
                                                         Debtor-in-Possession



                                                   4
B4997595.2
